         Case 2:19-cv-01455 Document 1 Filed 02/27/19 Page 1 of 10 Page ID #:1




 1   C. YONG JEONG, ESQ. (SBN 255244)
     jeong@jeonglikens.com
 2   JEONG & LIKENS, L.C.
 3
     222 South Oxford Avenue
     Los Angeles, California 90004
 4   Tel. 213-688-2001
 5   Fax. 213-315-5035
 6   Attorneys for Plaintiff, JITRADE, INC.
 7
 8
 9
                          UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
12
13
     JITRADE, INC., a California              Case Number: 2:19-cv-01455
14   Corporation;
15               Plaintiff,                   PLAINTIFF’S COMPLAINT FOR:
16                 vs.                    1. COPYRIGHT INFRINGEMENT
                                          2. VICARIOUS COPYRIGHT
17   AMAZON.COM SERVICES, INC., a INFRINGEMENT
     Delaware corporation; and DOES 1-10, 3. CONTRIBUTORY COPYRIGHT
                                          INFRINGEMENT
18   inclusive,
19
                 Defendants.                  Jury Trial Demanded
20
21
22
23
     Plaintiff JITRADE, INC. (“Plaintiff” or “JITRADE”) by and through its
24
     undersigned attorneys, hereby prays to this honorable Court for relief and remedy
25
     based on the following:
26
27
                                    INTRODUCTION
28



                                               1
                                    COMPLAINT FOR DAMAGES
         Case 2:19-cv-01455 Document 1 Filed 02/27/19 Page 2 of 10 Page ID #:2




 1   Plaintiff creates, or purchases and obtains, exclusive rights to unique two-
 2   dimensional graphic artworks for use on textiles and garments, and those textiles
 3   and garments are transacted primarily in the fashion industry. Plaintiff owns these
 4   designs in exclusivity and makes sales of products bearing these designs for profit.
 5   Plaintiff’s business is predicated on its ownership of these designs and it spends a
 6   considerable amount of time and resources creating and obtaining top-quality,
 7   marketable and aesthetically-appealing designs. Customers of Plaintiff, including
 8   possibly DOE defendants named herein, take design samples with the
 9   understanding and agreement that they will only utilize Plaintiff to reproduce said
10   designs should they wish to do so, and will not seek to make minor changes to
11   Plaintiff’s proprietary work to reproduce the same elsewhere, yet use those designs
12   in furtherance of their business in violation of both their contractual agreement
13   with Plaintiff and Plaintiff’s copyrights. No other party is authorized to make sales
14   of product bearing Plaintiff’s proprietary designs without express permission from
15   Plaintiff. This action is brought to recover damages for direct, vicarious and
16   contributory copyright infringement arising out of the misappropriation of
17   Plaintiff’s exclusive designs by the Defendants, and each of them.
18
19                             JURISDICTION AND VENUE
20   1. This action arises under the Copyright Act of 1976, Title 17 U.S.C. § 101 et
21      seq.
22   2. This Court has federal question jurisdiction under 28 U.S.C. §§ 1331, 1338(a)
23      and (b).
24   3. Venue in this judicial district is proper under 28 U.S.C. §§ 1391(c) and 1400(a)
25      in that this is the judicial district in which a substantial part of the acts and
26      omissions giving rise to the claims occurred.
27
28                                          PARTIES


                                                   2
                                       COMPLAINT FOR DAMAGES
         Case 2:19-cv-01455 Document 1 Filed 02/27/19 Page 3 of 10 Page ID #:3




 1   4. JITRADE, INC. (“Plaintiff”) is a corporation organized and existing under the
 2      laws of the State of California with its principal place of business in the County
 3      of Los Angeles, at 6279 E. Slauson Ave #408, Commerce, CA 90040.
 4   5. Plaintiff is informed and believes and thereon alleges that Defendant
 5      AMAZON.COM SERVICES, INC. (“AMAZON”), is, and at all times herein
 6      mentioned was, a corporation organized and existing under the laws of the State
 7      of New York and doing business in California, with its principal place of
 8      business at 410 Terry Avenue North, Seattle, WA 98109.
 9   6. Named Defendants, and Does 1-10, may be collectively referred to as
10      “Defendants.”
11   7. Plaintiff is informed and believes and thereon alleges that some of Defendants
12      Does 1 through 3, inclusive, are manufacturers and/or vendors of garments to
13      Defendant, which DOE Defendants have manufactured and/or supplied and are
14      manufacturing and/or supplying garments comprised of fabric printed with
15      Plaintiff’s copyrighted design(s) (as hereinafter defined) without Plaintiff’s
16      knowledge or consent or have contributed to said infringement. The true
17      names, whether corporate, individual or otherwise, and capacities of defendants
18      sued herein as Does 1 through 3 are presently unknown to Plaintiff at this time,
19      and therefore, Plaintiff sues said defendants by such fictitious names. Plaintiff
20      will seek leave to amend this complaint to allege their true names and capacities
21      when the same have been ascertained. Plaintiff is informed and believes, and
22      based thereon alleges, that each of defendants designated as a DOE is
23      responsible in some manner for the events alleged herein and the damages
24      caused thereby.
25   8. Defendants DOES 4 through 10, inclusive, are other parties not yet identified
26      who have infringed Plaintiff’s copyrights, have contributed to the infringement
27      of Plaintiff’s copyrights, or have engaged in one or more of the wrongful
28      practices alleged herein. The true names, whether corporate, individual or


                                                 3
                                     COMPLAINT FOR DAMAGES
         Case 2:19-cv-01455 Document 1 Filed 02/27/19 Page 4 of 10 Page ID #:4




 1      otherwise, and capacities of defendants sued herein as Does 4 through 10 are
 2      presently unknown to Plaintiff at this time, and therefore, Plaintiff sues said
 3      defendants by such fictitious names. Plaintiff will seek leave to amend this
 4      complaint to allege their true names and capacities when the same have been
 5      ascertained.
 6   9. Plaintiff is informed and believes and thereupon alleges that at all times
 7      relevant hereto each of Defendants acted in concert with each other, was the
 8      agent, affiliate, officer, director, manager, principal, alter-ego, and/or employee
 9      of the remaining defendants and was at all times acting within the scope of such
10      agency, affiliation, alter-ego relationship and/or employment; and actively
11      participated in or subsequently rarified and adopted, or both, each and all of the
12      acts or conducts alleged, with full knowledge of all the facts and circumstances,
13      including without limitation to full knowledge of each and every wrongful
14      conducts and Plaintiff’s damages caused therefrom.
15
16                          CLAIMS RELATED TO DESIGN
17   10. Plaintiff is the owner and author of a two-dimensional artwork under title
18      “JITRADE INC (SND1211-32) (“Subject Design”). (Exhibit A).
19   11. Plaintiff applied for a copyright from the United States Copyright Office for the
20      Subject Design and was granted Registration VAu 1-191-206 effective on May
21      1, 2013. (Exhibit B).
22   12. Plaintiff formatted the Subject Design for use on textiles, sampled the Subject
23      Design, and negotiated sales of fabric bearing the Subject Design.
24   13. Plaintiff is informed and believes and thereon alleges that Defendants, each of
25      them, had access to the Subject Designs, including without limitation, through:
26      (a) access to Plaintiff’s showroom and/or design library; (b) access to illegally
27      distributed copies of the Subject Designs by third-party vendors and/or DOE
28      Defendants, including without limitation international and/or overseas


                                                 4
                                      COMPLAINT FOR DAMAGES
         Case 2:19-cv-01455 Document 1 Filed 02/27/19 Page 5 of 10 Page ID #:5




 1      converters and printing mills; (c) access to Plaintiff’s strike-offs and samples;
 2      and (d) access to garments in the marketplace manufactured with lawfully
 3      printed fabric bearing the Subject Designs.
 4   14. Plaintiff is informed and believes and thereon alleges that, without Plaintiff’s
 5      authorization, Defendant AMAZON purchased, sold, marketed, advertised,
 6      manufactured, caused to be manufactured, imported and/or distributed fabric
 7      and/or garments comprised of fabric featuring a design which is identical, or
 8      substantially similar to, the Subject Design. A true and correct copy of such a
 9      garment is attached hereto as Exhibit C. Said garments include but are not
10      limited to garments sold by AMAZON bearing the label “ALEXIA ADMOR”
11      under Style Number D2242.
12   15. Plaintiff is informed and believes and thereon alleges that, without Plaintiff’s
13      authorization, acting in concert with each other, Defendant AMAZON, DOE
14      No 1, using the Amazon’s “legacy merchant ID” (1113607041), and DOE No. 2
15      as an officer and/or the principal having control and knowledge over DOE No.
16      1’s infringing activities, willfully continued infringement upon Plaintiff’s
17      copyright by knowingly and recklessly displaying, marketing, advertising
18      and/or selling the Accused Garments through its website while a civil litigation
19      was pending and even after the conclusion of the said case for more than a year
20      period.
21   16. At various times Defendant AMAZON owned and controlled offline and/or
22      online retail stores, and each, Plaintiff’s investigation revealed that garments
23      comprised of fabric bearing the Subject Design were being offered for sale,
24      garments which were manufactured and/or imported under the direction of the
25      Defendants, and each of them.
26   17. None of the aforementioned transactions were authorized by Plaintiff, and all
27      were in violation of Plaintiff’s intellectual property rights.
28



                                                  5
                                      COMPLAINT FOR DAMAGES
         Case 2:19-cv-01455 Document 1 Filed 02/27/19 Page 6 of 10 Page ID #:6




 1                             FIRST CLAIM FOR RELIEF
 2            (For Copyright Infringement – Against all Defendants, and Each)
 3   18. Plaintiff repeats, re-alleges and incorporates herein by reference as though fully
 4      set forth the allegations contained in Paragraphs 1 through 17, inclusive, of this
 5      Complaint.
 6   19. Plaintiff is informed and believes and thereon alleges that Defendants, and each
 7      of them, accessed the Subject Design through, without limitation, the following:
 8      (a) access to Plaintiff’s design library; (b) access to authorized or unauthorized
 9      reproductions in the possession of other vendors and/or DOE Defendants; and
10      (c) access to Plaintiff’s strike-offs, swatches, paper CADs and samples.
11   20. Plaintiff is informed and believes and thereon alleges that Defendants, and each
12      of them, infringed Plaintiff’s copyright by importing, creating, marketing,
13      advertising, making, and/or developing directly infringing and/or derivative
14      works from the Subject Design and by importing, producing, distributing and/or
15      selling infringing garments through a nationwide network of retail stores,
16      catalogues, and online websites.
17   21. Due to Defendants’ acts of infringement, Plaintiff has suffered substantial
18      damages to its business in an amount to be established at trial.
19   22. Due to Defendants’ acts of infringement, Plaintiff has suffered general and
20      special damages to its business in an amount to be established at trial.
21   23. Due to Defendants’ acts of copyright infringement as alleged herein,
22      Defendants, and each of them, have obtained direct and indirect profits they
23      would not otherwise have realized but for their infringement of the Subject
24      Design. As such, Plaintiff is entitled to disgorgement of Defendants’ profits
25      directly and indirectly attributable to Defendants’ infringement of the Subject
26      Design in an amount to be established at trial.
27   24. Plaintiff is informed and believes and thereon alleges that Defendants, and each
28      of them, have committed acts of infringement alleged herein with actual or


                                                 6
                                      COMPLAINT FOR DAMAGES
         Case 2:19-cv-01455 Document 1 Filed 02/27/19 Page 7 of 10 Page ID #:7




 1      constructive knowledge of Plaintiff’s rights such that Plaintiff is entitled to a
 2      finding of willful infringement.
 3
 4                              SECOND CLAIM FOR RELIEF
 5            (For Vicarious Copyright Infringement – Against All Defendants)
 6   25. Plaintiff repeats, re-alleges and incorporates herein by reference as though fully
 7      set forth the allegations contained in Paragraphs 1 through 24, inclusive, of this
 8      Complaint.
 9   26. Plaintiff is informed and believes and thereon alleges that Defendants, and each
10      of them, knowingly induced, participated in, aided and abetted in and
11      resultantly profited from the illegal reproduction, importation, purchase,
12      marketing, advertisement, distribution and/or sales of product featuring the
13      Subject Design as alleged herein above.
14   27. Plaintiff is informed and believes and thereon alleges that Defendants, and each
15      of them, are vicariously liable for the infringement alleged herein because they
16      had the right and ability to supervise the infringing conduct and because they
17      had a direct financial interest in the infringing product.
18   28. By reason of the Defendants’, and each of their, acts of contributory and/or
19      vicarious infringement as alleged above, Plaintiff has suffered and will continue
20      to suffer substantial damages to its business in an amount to be established at
21      trial, as well as additional general and special damages in an amount to be
22      established at trial.
23   29. Due to Defendants’ acts of contributory and/or vicarious copyright infringement
24      as alleged herein, Defendants, and each of them, have obtained direct and
25      indirect profits they would have not otherwise realized bur for their
26      infringement of the Subject Design. As such, Plaintiff is entitled to
27      disgorgement of Defendants’ profits directly and indirectly attributable to
28



                                                  7
                                      COMPLAINT FOR DAMAGES
         Case 2:19-cv-01455 Document 1 Filed 02/27/19 Page 8 of 10 Page ID #:8




 1      Defendants’ infringement of the Subject Design, an amount to be established at
 2      trial.
 3   30. Plaintiff is informed and believes and thereon alleges that Defendants, and each
 4      of them, have committed acts of infringement alleged herein with actual or
 5      constructive knowledge of Plaintiff’s rights such that Plaintiff is entitled to a
 6      finding of willful infringement.
 7
 8                               THIRD CLAIM FOR RELIEF
 9               (Contributory Copyright Infringement– Against All Defendants)
10   31. Plaintiff repeats, re-alleges and incorporates herein by reference as though fully
11      set forth the allegations contained hereforeto, inclusive, of this Complaint.
12   32. Plaintiff is informed and believes and thereon alleges that Defendants recklessly
13      disregarded Plaintiff’s copyrights for the Subject Design even after knowing of
14      Plaintiff’s claim for infringement.
15   33. Plaintiff is informed and believes and thereon alleges that Defendants, and each
16      of them, knowingly induced, caused, materially contributed to, participated in,
17      encourages, aided and abetted in and resultantly profited from the illegal
18      reproduction, importation, purchase, marketing, advertising, distribution and/or
19      sales of product featuring the Subject Design as alleged herein above.
20   34. By reason of the Defendants’, and each of their, acts of contributory copyright
21      infringement as alleged above, Plaintiff has suffered and will continue to suffer
22      substantial damages to its business in an amount to established at trial, as well
23      as additional general and special damages in an amount to be established at trial.
24   35. Due to Defendants’ acts of contributory copyright infringement as alleged
25      herein, Defendants, and each of them, have obtained direct and indirect profits
26      they would have not otherwise realized bur for their infringement of the Subject
27      Design. As such, Plaintiff is entitled to disgorgement of Defendants’ profits
28



                                                  8
                                      COMPLAINT FOR DAMAGES
         Case 2:19-cv-01455 Document 1 Filed 02/27/19 Page 9 of 10 Page ID #:9




 1      directly and indirectly attributable to Defendants’ infringement of the Subject
 2      Design, an amount to be established at trial.
 3   36. Plaintiff is informed and believes and thereon alleges that Defendants, and each
 4      of them, have committed acts of infringement alleged herein with actual or
 5      constructive knowledge of Plaintiff’s rights such that Plaintiff is entitled to a
 6      finding of willful infringement.
 7
 8                                PRAYER FOR RELIEF
 9   WHEREFORE, Plaintiff prays for judgment against all Defendants as follows:
10
11                                 Against All Defendants
12   With respect to Each Claim for Relief:
13   1. That Defendants, their agents and servants be enjoined from infringing
14      Plaintiff’s copyrights in any manner;
15   2. That Plaintiff be awarded all profits of Defendants plus all losses of Plaintiff,
16      the exact sum to be proven at time of trial, or, if elected before final judgment,
17      statutory damages as available under the Copyright Act, 17 U.S.C. § 101 et
18      seq.;
19   3. That Plaintiff be awarded its attorneys’ fees as available under the Copyright
20      Act, 17 U.S.C. § 101 et seq.;
21   4. That Plaintiff be awarded pre-judgment interest as allowed by law;
22   5. That Plaintiff be awarded costs of litigation; and
23   6. That Plaintiff be awarded such further legal and equitable relief as the Court
24      deems proper.
25
26                           DEMAND FOR TRIAL BY JURY
27   Plaintiff hereby demands a trial by jury in this action pursuant to Federal Rule of
28   Civil Procedure 38 and the Seventh Amendment of the Constitution.


                                                  9
                                        COMPLAINT FOR DAMAGES
       Case 2:19-cv-01455 Document 1 Filed 02/27/19 Page 10 of 10 Page ID #:10




 1
 2
 3
 4
 5   Dated: February 27, 2019          Respectfully submitted,
 6
                                       /s/C. Yong Jeong              __
 7                                     C. Yong Jeong, Esq.
 8                                     Attorney for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           10
                                 COMPLAINT FOR DAMAGES
